Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily Senn on 03/15/22.

The application has been amended as follows: 

1. (Currently amended) An air-conditioning apparatus comprising an indoor unit
	a body having an opening;
	a decorative panel attached to the body to cover the opening; and	
	a filter disposed between the body and the decorative panel,
	the decorative panel having an air inlet grille formed in a rectangular shape disposed at a location that faces the opening of the body,
	the air inlet grille having long-side wall portions that face each other, a plurality of short-side wall portions, a bottom portion, and hook receiving portions, the plurality of short-side wall 
	the hook receiving portions including front hook receiving portions disposed on the bottom portion along a front long-side wall portion that is one of the long-side wall portions of the air inlet grille,
	the front hook receiving portions each having a front contact wall formed in a plate shape and a front projecting portion formed in a plate shape, the front contact wall extending upward from the bottom portion, the front projecting portion projecting from an upper end of the front contact wall toward an other one of the long-side wall portions and facing the bottom portion,
	the filter being formed in a rectangular shape and having hook portions in respective filter corner portions each located at a corresponding one of four corners of the filter, the hook portions being engaged with the respective hook receiving portions.	2. (Canceled)	3. (Currently amended) The 
	the hook receiving portions include rear hook receiving portions disposed on a rear long-side wall portion that is the other one of the long-side wall portions of the air inlet grille, and
	the rear hook receiving portions each have an inclined wall portion and a bottom wall portion, the inclined wall portion toward an inside of the body and having an inclined surface, 
	the filter has long-side frame portions that face each other and short-side frame portions that face each other, and
	the hook portions include a front hook portion formed to project obliquely downward in a transverse direction of the filter from each end of a front long-side frame portion that is one of the long-side frame portions.	5. (Currently amended) The 
	the air inlet grille further has a retaining rib extending upward from the bottom portion to face the front contact wall, and	the front hook portion is formed to have a distance W1 between a most distal end portion of the front hook portion and a proximal end portion of the second flat plate that is greater than a distance W2 between the front projecting portion and the retaining rib.

	8. (Currently amended) The 
	9. (Currently amended) The 
Drawings
The drawings were received on 5/16/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest a motivation for the hook receiving portions including front hook receiving portions disposed on the bottom portion along a front long-side wall portion that is one of the long-side wall portions of the air inlet grille, the front hook receiving portions each having a front contact wall formed in a plate shape and a front projecting portion formed in a plate shape, the front contact wall extending upward from the bottom portion, the front projecting portion projecting from an upper end of the front contact wall toward an other one of the long-side wall portions and facing the bottom portion (claim 1) in combination with the other recited structural limitations.
Claims 3-10 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773